Upon a petition for rehearing Mr. Presiding Justice Chytraus delivered the following opinion of the court: Appellee’s counsel conceive that there is a conflict of decision in Packer v. Pentecost, 50 Ill. App. 228, and the line of cases holding as do L., N. A. & C. Ry. Co. v. Wallace, 136 Ill. 87; Stone v. Billings, 63 Ill. App. 371; Nathan Brand, 67 Ill. App. 541; S. C. 167 Ill. 608, and other cases. We see no such conflict. Packer v. Pentecost was an appeal from a judgment for $1,000 rendered in favor of an architect upon the basis that two per cent, on the cost of a residence building was the customary charge among architects for preparing the plans therefor. For some undisclosed reason the plans involved in that case were not used. There was no express agreement as to the amount of compensation to be paid for preparing the plans. Plaintiff’s theory was that in the profession of architects there was a uniform custom, long established, generally acquiesced in and so well known as to induce-the belief that parties in contracting for the preparation of plans had in mind the custom and contracted with reference thereto, so that, consequently, the custom became a. part of every such contract, and that the custom fixed two per cent, of the cost of the building as the regular and universal compensation, in all instances, for the preparation of plans for a residence building. That, is, that this would be the compensation whether the mailing of the plans required took a long time and required the greatest skill and long experience or took only the shortest time and little or no skill or experience. The case was tried upon that theory. That theory involves the idea that it is unnecessary to particularize the services rendered or to show, by evidence of the usual and customary charges, or other evidence, the reasonable worth or value of the particular services rendered in any particular case. The witnesses in the Pentecost case, as we understand itr were merely asked, generally, what the usual and customary charge was for preparing plans for a residence building, that is, plaintiff merely sought to establish a general custom, which would be a part of the contract and would determine the compensation at two per cent, of the cost of the building for which the plans were prepared. The witnesses were not asked, as experts who-by reason of practice and long experience would know, what was the usual and customary charge for particular services described, detailed and specified in their hearing in the evidence or in hypothetical' questions put to them. Evidence so adduced of the usual and customary charge for particular services described and detailed would tend to prove the reasonable worth and value of particular services rendered; but a party introducing evidence in that manner would not be proving a custom fixing a definite percentage of the cost of a building as the compensation in all such instances. In L., N. A. & C. Ry. Co. v. Wallace, as in other cases of that class, the plaintiff introduced evidence showing what particular legal services he had rendered, and then he called witnesses, who had been present and heard the services described and detailed in the evidence given in their presence, to establish value, and they were asked to testify as to the value of those described and detailed services. This was not as if plaintiff had shown that he had conducted to conclusion a foreclosure of mortgage involving a certain amount and then called witnesses to prove that, in the legal profession, there was a universal custom fixing a certain per cent, upon the amount of the mortgage indebtedness as the fee of the solicitor in mortgage foreclosures, regardless of the reasonableness, the actual services rendered or the difficulties in the particular case. Had such proof of a custom been made in the L., N. A. & C. Ry. Co. v. Wallace case, then the legal proposition presented in that case would have been the same as in the Packer v. Pentecost case. As the facts are the cases may readily be differentiated. We find no inconsistency in the two lines of cases. We cannot agree with the argument of the plaintiff herein that the L., N. A. & C. Ry. Co. v. Wallace line of cases overrules Packer v. Pentecost. In the Packer case it was held, as we have already held and do now hold in the case at bar, that the plaintiff failed to establish the fundamental fact involved, namely, that there was such custom as plaintiff by the theory of his case contended for. That the theory of the plaintiff’s case in the case at bar was to establish a universal custom, and not to establish the reasonable worth or value of the services rendered, is most readily ascertained from plaintiff’s examination of his own witnesses on this subject of amount of compensation. Inspection of that examination and the testimony of his witnesses disclose most clearly that plaintiff did not seek to prove by his witnesses what the reasonable worth and value of the particular services rendered were, that is, what the usual and customary charge was for particular described, detailed and specified professional services. The plaintiff failed totally in establishing a universal custom as to a definite percentage. When rendering the opinion herein we were misled, by defendant’s 12th point in his motion for a new trial, as it appears in the abstract of record, into believing that defendant had asked for a peremptory instruction in his favor at the close of all evidence. The petition and the testimony of his witnesses disclose most The defendant accomplished the same result, however, so far as raising the question of the insufficiency of the evidence to sustain the verdict and judgment is concerned, by filing a written motion in the trial court for a new trial, which motion included among other grounds one that the verdict was contrary to the evidence in the case. The petition for a rehearing must be denied. Petition denied.